United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3771
                                  ___________

Antonia Daiga,                         *
                                       *
            Petitioner,                * On Petition for Review of
                                       * an Order of the Immigration
      v.                               * and Naturalization Service.
                                       *
United States Immigration and          * [To be Published]
Naturalization Service,                *
                                       *
            Respondent.                *
                                  ___________

                          Submitted: July 1, 1999
                              Filed: July 16, 1999
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.

       Antonia Daiga-Johnson, a citizen of Cameroon, entered the United States in
1986 on a student visa. In 1994, the Immigration and Naturalization Service ordered
her to show cause why she should not be deported for failing to comply with the
conditions of her nonimmigrant status. Following a hearing, an Immigration Judge
found deportability had been established, denied Daiga-Johnson’s application for
asylum and withholding of deportation, denied her application for suspension of
deportation, and gave her the option to depart voluntarily. The Board of Immigration
Appeals (BIA) dismissed her appeal, and Daiga-Johnson now petitions for review. She
does not contest she is deportable, but maintains she has a well-founded fear of future
persecution based upon her political opinions and membership in a social group.
Reviewing the BIA’s denial of asylum for an abuse of discretion, and the factual
findings underlying its refusal to grant asylum under the substantial-evidence standard,
see Feleke v. INS, 118 F.3d 594, 597-98 (8th Cir. 1997), we deny Daiga-Johnson’s
petition.

       The Attorney General has discretion to grant asylum to a “refugee.” See 8
U.S.C. § 1158(b)(1). A refugee is an alien who is unwilling to return to his or her home
country because of “persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political opinion.”
See 8 U.S.C. § 1101(a)(42)(A).

        Daiga-Johnson presented evidence that she was a member of the Social
Democratic Front (SDF) and the Cameroonian Student Association, and that she had
participated in a protest against Cameroonian President Paul Biya. Daiga-Johnson
testified that Cameroonian officials had compiled a list of the protestors’ names, that
her name was on the list, and that she would be arrested and killed if she returned to
Cameroon. In explaining her possession of the list, Daiga-Johnson speculated that a
Cameroonian government employee had surreptitiously passed the list to the SDF,
which in turn had distributed the list to the protestors. Daiga-Johnson admitted,
however, that she had been given two different lists. Although similar in substance, the
second list had a different typeface and different name spellings. On each list, Daiga’s
name appeared between two sets of alphabetically-organized names. Daiga testified
that she had received the first list in “the later part of 1993” or sometime “between July
to September,” and received the second one “two weeks or a month” later. A cover


                                            -2-
page for the first list was dated July 23, 1990, although Daiga had testified previously
that the demonstration had occurred in 1991.

       We believe the IJ articulated valid reasons for discrediting Daiga-Johnson’s
evidence. Her testimony was inconsistent, she could not remember dates, she
submitted two different lists, and her name was inexplicably positioned out of
alphabetical order on each list. We thus defer to the IJ’s credibility finding. See
Hamzehi v. INS, 64 F.3d 1240, 1242 (8th Cir. 1995); Hajiani-Niroumand v. INS, 26
F.3d 832, 838 (8th Cir. 1994). We conclude that Daiga-Johnson did not present
specific facts establishing she had been the victim of persecution, and further conclude
that a reasonable fact finder could find her fear of persecution was not objectively
reasonable. See Ghasemimehr v. INS, 7 F.3d 1389, 1390 (8th Cir. 1993) (per curiam)
(applicant must show alleged fear of future persecution was both “subjectively genuine
and objectively reasonable”); Feleke, 118 F.3d at 598 (to overcome BIA&s finding that
alien lacked well-founded fear, he or she must show evidence “was so compelling that
no reasonable fact finder could fail to find the requisite fear of persecution”). As to her
claim of persecution based upon her family name and her family’s political opinion,
Daiga-Johnson failed to show a sufficient pattern of persecution justifying an
objectively reasonable well-founded fear. See Nyonzele v. INS, 83 F.3d 975, 982-83
(8th Cir. 1996); Safaie v. INS, 25 F.3d 636, 640-41 (8th Cir. 1994).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-